 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SUNTRUST BANKS, INC.,                           CASE NO. C18-840 MJP

11                                 Plaintiff,               ORDER DENYING PLAINTIFF’S
                                                            MOTION FOR CONTINUANCE OF
12                  v.                                      FRCP 26(A)(2)(D)(II) DEADLINE
                                                            TO PROVIDE REBUTTAL
13          BE YACHTS, LLC, et al.,                         EXPERT DISCLOSURES

14                                 Defendant.

15

16           This matter comes before the Court on Plaintiff’s second Motion for Continuance of

17   FRCP 26(a)(2)(d)(ii) Deadline to Provide Rebuttal Expert Disclosures (Dkt. No. 46). Having

18   reviewed the Motion, the Response (Dkt. No. 47), and the Reply (Dkt. No. 48), the Court

19   DENIES Plaintiff’s Motion.

20           Plaintiff has not made any showing of good cause as to why the deadline to provide

21   rebuttal expert disclosures should be extended, except an emergency of the Plaintiff’s own

22   making. Further, Plaintiff has filed this Motion well past the disclosure deadline, which occurred

23   on December 18, 2019. (Dkt. No. 46 at 3.) This delay is not excused by Plaintiff’s previous

24   improper ex parte Motion for a Continuance. (Dkt. No. 33.) Nor did Plaintiff meet and confer

     ORDER DENYING PLAINTIFF’S MOTION FOR CONTINUANCE OF FRCP 26(A)(2)(D)(II) DEADLINE TO
     PROVIDE REBUTTAL EXPERT DISCLOSURES - 1
 1   with defense counsel prior to making this request, as required by Local Rule 7(j). For these

 2   reasons, Plaintiff’s Motion is DENIED.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated February 11, 2020.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING PLAINTIFF’S MOTION FOR CONTINUANCE OF FRCP 26(A)(2)(D)(II) DEADLINE TO
     PROVIDE REBUTTAL EXPERT DISCLOSURES - 2
